Citation Nr: 1215140	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  03-12 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), to include an acquired psychiatric disorder.

2.  Entitlement to service connection for actinic keratoses.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for bilateral serous otitis media.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for periodontal disease and tooth loss, to include as a result of exposure to herbicide agents or other toxins.

7.  Entitlement to service connection for peripheral neuropathy of the right foot.

8.  Entitlement to service connection for peripheral neuropathy of the left foot.

9.  Entitlement to an initial rating higher than 10 percent for tinea versicolor, tinea pedis, and tinea inguinam.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims of entitlement to service connection for actinic keratoses, allergic rhinitis, bilateral serous otitis media, glaucoma, gingival disease and tooth loss, and peripheral neuropathy of the right and left feet, a May 2003 rating decision that granted service connection and awarded a 10 percent disability rating for tinea versicolor, tinea pedis, and tinea inguinam, and from an April 2007 rating decision that declined to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.

In July 2010, the Veteran provided testimony before the Board at a hearing that was held at the RO.  He limited his testimony to the issue of whether new and material evidence had been received to reopen his claim of entitlement to service connection for PTSD.  A transcript of that hearing is of record.  In correspondence received from the Veteran in January 2011, he confirmed that he did not wish to present hearing testimony before the Board for any of the other issues on appeal; he declined the opportunity to appear before the Board for an additional hearing.

With respect to the Veteran's application to reopen his claim for service connection for PTSD, the Board, in this decision, reopens the claim.  In remanding the underlying service connection claim for additional development, the Board concludes that in light of the decision of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the issue is more appropriately characterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

With the exception of the application to reopen the previously denied claim of entitlement to service connection for PTSD and the issue of entitlement to service connection for gingival disease and tooth loss, which the Board addresses on the merits in this decision, all other issues in appellate status are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied the Veteran's claim for service connection for PTSD on the grounds that the diagnosis was not based upon a verified in-service stressor.  The RO notified the Veteran of the decision, and informed him of his right to appeal, but he did not initiate an appeal of the decision.

2.  The evidence received since the May 2004 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran does not have a dental disability resulting from combat wounds or service trauma.

4.  The Veteran's current claimed dental disability (periodontitis and replaceable missing teeth secondary to periodontitis) is not related to in-service exposure to herbicide agents or other toxins, including chemicals, lead, mercury, or nerve gas, and is not a disability which is otherwise eligible for service-connected disability compensation.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD, to include an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for periodontal disease and replaceable missing teeth secondary to periodontitis have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in  substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional requirements apply with respect to the content of notice for reopening claims, including notifying the Veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In this case, the Veteran was not provided notice with respect to his application to reopen his claim for service connection for PTSD in accordance with Kent.  However, the Board finds no prejudice as a result of this error, as in this decision the Board reopens the claim.  

With respect to the claim for service connection for a dental disability, notice was provided to the Veteran in December 2001, prior to the initial adjudication of his claim in April 2002.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify, except that it did not include the Dingess notice elements (notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded).  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection for periodontal disease and replaceable missing teeth secondary to periodontitis.  Any questions as to the appropriate disability rating or effective date to be assigned are therefore moot.

With respect to VA's duty to assist, the RO attempted to obtain all medical records identified by the Veteran.  The Veteran's service treatment records are in the claims file.  VA and private treatment records are in the claims file.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified any other treatment records aside from those that are already of record.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran was not provided with an examination with respect to his claim for service connection for a dental disability.  However, his service treatment records do not show that he sustained dental trauma in service, nor has the Veteran so contended.  Additionally, he did not serve in combat.  As there is no evidence of dental trauma in service, and no evidence that the Veteran has been diagnosed with a dental disability consistent with exposure to herbicide agents, handling chemicals, or working with lead, mercury, and nerve gas, the facts of this case do not meet the criteria to warrant a VA examination.  See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

In July 2010, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  At this hearing, the Veteran  limited his testimony to the issue of whether new and material evidence had been received to reopen his claim of entitlement to service connection for PTSD.  The undersigned Veterans Law Judge focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  In correspondence received from the Veteran in January 2011, he confirmed that he did not wish to present hearing testimony before the Board for any of the other issues on appeal.  The Board finds that the above actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In sum, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.
Psychiatric Disorder

This appeal arises out of the Veteran's contention that he developed PTSD as a result of his active duty service.

The RO initially denied the Veteran's claim for service connection for PTSD in a May 2004 rating decision on the grounds that the diagnosis was not based upon a verified in-service stressor.  The RO notified the Veteran of the decision, and informed him of his right to appeal, but he did not initiate an appeal of the decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 2004 decision became final because the Veteran did not initiate a timely appeal.

The claim of entitlement to service connection for PTSD may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's own statements.  The Veteran's service records did not demonstrate that he served in combat, and his reported stressors could not be verified.  The RO found that the Veteran's PTSD diagnosis was not based upon a verified in-service stressor, and denied the claim.

Newly received evidence includes the Veteran's July 2010 testimony before the Board, in which he described an incident in service in which the convoy of which he was a part came under enemy fire, injuring a fellow serviceman by the name of W. Daniels.  The Veteran testified that he had attempted to save Daniels, but that his efforts were unsuccessful.

Newly received evidence also includes evidence from the Vietnam Veterans Wall verifying that a W. Daniels was killed in June 1969, as a result of non-hostile fire.  His death was ruled an accidental homicide.  A November 2008 response from the U.S. Armed Services Center for Unit Records Research (CURR), now the United States Army & Joint Services Records Research Center (JSSRC), verified that Daniels had been wounded as a result of small arms fire.  Daniels served in the 9th Infantry Division, the same Division in which the Veteran served, during the time period in which the Veteran served with that Division.

The evidence demonstrating that W. Daniels was killed as a result of small arms fire corroborates the Veteran's July 2010 testimony regarding that PTSD stressor.  This evidence, which corroborates the death of W. Daniels, was not of record at the time of the previous denial of the Veteran's claim.  As such, it may be considered to be "new."  It may also be considered to be "material," as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for PTSD is reopened, and to this extent, the claim is granted.  Further development is required prior to adjudication of the claim on the merits, as explained in the Remand section of this decision.

Dental Disability

The Veteran asserts that he is entitled to service connection for a dental disability (periodontitis and replaceable missing teeth secondary to periodontitis) incurred as a result of exposure to herbicide agents in service.  He has not been diagnosed with any dental disability apart from periodontitis and loss of teeth secondary to periodontitis.  The Veteran does not allege that he experienced physical dental trauma in service.  

In a statement received from the Veteran in January 2011, he provided general arguments relating his "disabilities" to handling chemicals, and working with lead, mercury, and nerve gas.  To the extent that these arguments may relate to his dental disability claim, he did not state why he felt that exposure to such potential toxins caused his periodontal disease or tooth loss, and did not describe experiencing any symptoms consistent with in-service exposure to chemicals, lead, mercury, or nerve gas.
 
In determining whether a dental disability is eligible for service connection, the regulations governing dental claims make a distinction between "treatable carious teeth, replaceable missing teeth . . . and periodontal disease," and teeth lost as a result of "loss of substance of body of maxilla or mandible" due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913, Note (2011); Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma or disease such as osteomyelitis, service connection for treatable carious teeth, replaceable missing teeth, and periodontal disease may be considered solely for the purpose of establishing eligibility for outpatient dental treatment or entitlement to a dental examination.  Id.; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Conversely, teeth lost as a result of "loss of substance of body of maxilla or mandible" due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease may be eligible for service-connected disability compensation.  Id.

The Board notes that 38 C.F.R. § 3.381, which pertains to service connection for dental disabilities for the purposes of treatment only, was recently revised, effective February 29, 2012.  See Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  However, after carefully reviewing the record, the Board concludes that the Veteran has not raised a claim of entitlement to service connection for a dental disability for the purposes of treatment only.  Although the Veteran submitted numerous statements in support of his entitlement to service-connected disability compensation, at no time did he argue that he was entitled to treatment for his dental disability.  In an August 2009 rating decision, the RO informed the Veteran that if he was interested in establishing service connection for a dental disability for the purposes of treatment only, he should contact the nearest VA Medical Center.  As the Veteran as of yet has not expressed interest in obtaining service connection for the purposes of treatment only, the Board finds that the provisions of 38 C.F.R. § 3.381 are not applicable.  

The Board now turns to the merits of the Veteran's claim.

The record reflects that the Veteran has current diagnoses of periodontitis and replaceable missing teeth secondary to periodontitis.  As noted above, he has not been diagnosed with any other dental disability.  In order to be entitled to service connection for periodontitis and replaceable missing teeth secondary to periodontitis, the Veteran must have developed these disabilities as a result of dental trauma sustained in service.

The Veteran's service records show that he received dental care, but do not show any findings or complaints that are consistent with his having sustained any form of dental trauma during service.  In making this finding, the Board observes that in May 1973, the Veteran was found to have a non-vital, asymptomatic, 5 mm periapical radiolucency on tooth #7.  The Veteran reported that the tooth had been traumatized while playing basketball several years earlier.  Notably, the Veteran did not indicate that he had been in service at the time of the trauma.  The Veteran underwent an apicoectomy, in which the periapical radiolucency was instrumentally opened and filled.  The endodontist who performed the work determined that the area appeared to be the residual of a resolved traumatic cyst.  A bridge was placed over teeth #7-9 following the apicoectomy, although the reason for such was not explained.  Ten months later, tooth #7 was noted to have been completely asymptomatic.  X-ray examination revealed that the apical radiolucency was completely filled in with bone.  The lamina dura was intact.  

The Veteran's service dental records otherwise show that he was treated for caries in several teeth and that teeth #30 and #31 were extracted due to decay; the Veteran was fitted with a partial denture as a result of these extractions.  Later, a permanent bridge was placed from tooth #29 to tooth #31; the reasons for the placement of the bridge are unclear.  The Veteran did not undergo dental examination prior to separation from service.  However, dental examination in January 1974, the last examination conducted prior to the Veteran's separation from service, shows that the Veteran was missing teeth #1, 16, 17, and 32 (the wisdom teeth) in addition to teeth #30 and 31.  There is no indication that he sustained any kind of physical dental trauma in service.

Post-service records show that on private dental examination in September 2000, the Veteran was found to have severe to moderate periodontal disease, as a result of which the permanent bridge on teeth #7-9 was very loose.

In September 2001, the Veteran sought dental treatment for looseness of teeth #7-9.  He stated that he had been hit in that area by equipment at work three days before seeking treatment.  On examination, the Veteran was noted to have a bridge over teeth #7-9.  The bridge was removed and replaced with an intermediate partial bridge.  On follow up evaluation two weeks later, the Veteran was noted to have less swelling and to be in less pain.  However, teeth #7-9 were still loose, as a result of extreme bone loss.  At neither appointment did the Veteran indicate that he had originally injured tooth #7 in service.

As the Veteran does not allege that he sustained physical dental trauma in service, and his service dental records do not reveal findings consistent with the Veteran having sustained any form of physical dental trauma in service, the Veteran is not entitled to service connection for his dental disability on the basis of physical trauma sustained in service.  However, if his dental disability is related to in-service exposure to herbicide agents or is the result of handling chemicals, or working with lead, mercury, and nerve gas, such exposure may be considered to be analogous to dental trauma, raising the possibility that the Veteran may be eligible for service-connected disability compensation based upon exposure to herbicide agents, nerve gas, or other toxins.  

The Veteran served in the Republic of Vietnam from July 19, 1967 through July 18, 1968.  As such, he may be presumed to have been exposed to herbicide agents in service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Significantly, however, the Veteran has not been diagnosed with a dental disability consistent with exposure to herbicide agents.  

As noted above, private dental records dated in September 2000 and September 2001 show that the Veteran had moderate to severe periodontitis and loose teeth as a result of extreme bone loss.  An October 2001 Agent Orange Registry examination revealed no sign any Agent Orange-induced disease.  It was noted that the Veteran was on Darvocet and penicillin for multiple dental problems.  The impression was severe gingival disease and multiple decayed and otherwise damaged teeth.  The record otherwise reflects that the Veteran has had several teeth extracted as a result of extensive caries.  As the Veteran has not been diagnosed with a dental disability consistent with exposure to herbicide agents, service connection for a dental disability secondary to exposure to herbicide agents is not warranted.

The Veteran also is not entitled to service connection for a dental disability secondary to exposure to nerve gas, or as a result of handling chemicals, or working with lead and mercury.  The Veteran's service records do not support a finding that he was exposed to nerve gas in service, or that he handled other toxins including lead and mercury.  In considering the Veteran's testimony regarding his in-service exposure to nerve gas and other toxins, the Board concludes that although the Veteran is competent to state that he was stationed at a base that was subject to incoming enemy fire, he is not competent to state that as a result of that incoming fire he was exposed to nerve gas.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that it was not error for the Board to reject a veteran's lay testimony regarding in-service exposure to gases or chemicals on the basis that such exposure was not documented in his personnel records).  Notably, the Veteran has not provided competent testimony of symptomatology consistent with exposure to nerve gas.  Although the October 2001 VA examination lists an impression of exposure to chemical warfare agents and toxic chemicals with ionizing radiation, a review of the history portion of that examination report reveals that such findings were based purely on the Veteran's report of such exposure, and not based on any independent service records or other documentation.  Moreover, and most significantly, the record does not support a finding that the Veteran has a dental disability resulting from exposure to nerve gas or other toxins.  Rather, the record reflects that the Veteran has been diagnosed with caries and periodontal disease consistent with general dental neglect, and that he has had several teeth extracted as a result of extensive caries.  As the Veteran's service records do not support a finding of in-service exposure to nerve gas or other toxins, and he has not been diagnosed with a dental disability consistent with exposure to nerve gas or other toxins, the Veteran is not entitled to service connection for a dental disability secondary to exposure to nerve gas or other toxins, including lead and mercury.

In conclusion, as the Veteran has not been diagnosed with a dental disability attributable to trauma sustained in service, including as a result of exposure to herbicide agents, nerve gas, lead or mercury, and he has not been diagnosed with any other dental disability eligible for service connection, he has failed to state a valid claim for service connection for a dental disorder.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, to include an acquired psychiatric disorder; to that extent only, the appeal is allowed.

Service connection for periodontal disease and tooth loss is denied.


REMAND

The Veteran asserts that he developed PTSD as a result of his service in Vietnam during the Vietnam War.  In support of this contention, the Veteran cites stressors including incoming mortar rounds and rocket attacks from hostile forces, and an incident in service in which the convoy of which he was a part came under enemy fire, injuring a fellow serviceman by the name of W. Daniels.  The Veteran testified that he had attempted to save Daniels but his efforts were unsuccessful.  As Daniels' death has been verified, and the Veteran's stressors otherwise relate to fear of hostile military activity, and such is consistent with the circumstances of the Veteran's service, the Veteran's lay testimony is sufficient to verify the occurrence of his reported stressors.  As such, the question before the Board is whether the Veteran has a current psychiatric disorder related to the verified in-service stressors.

VA clinical records show that the Veteran has been diagnosed with PTSD and major depressive disorder.  It is not clear from a review of the records, however, whether the Veteran's major depressive disorder is related to his period of active service, or whether the Veteran's reported PTSD stressors are adequate to support a diagnosis of PTSD, and that his symptoms are related to the claimed stressors.  The Veteran has not yet been afforded a VA psychiatric examination.  As it is unclear to the Board whether any currently diagnosed psychiatric disorder is related to the Veteran's verified stressors, the Board concludes that a remand of this issue for a psychiatric examination is necessary.

A remand is also necessary with respect to the Veteran's claims of entitlement to service connection for peripheral neuropathy of the right and left feet.  The Veteran contends that he is entitled to service connection for peripheral neuropathy of the right and left feet as a result of in-service exposure to herbicide agents.  

The record reflects that the Veteran has been service-connected for diabetes mellitus since April 2009.  The record also reflects that the Veteran has complained of lumbosacral pain that radiates into his lower extremities.  He is not service-connected for a disability of the lumbar spine.  

On VA examination for diabetes mellitus in March 2009, the examiner diagnosed the Veteran with unspecified peripheral neuropathy of the bilateral lower extremities of unknown etiology.  In determining that the peripheral neuropathy was unrelated to diabetes mellitus, the examiner reasoned that the Veteran had had symptoms of lower extremity neuropathy since 2001, before he was diagnosed with either pre-diabetes mellitus or actual diabetes mellitus.  The examiner then noted that the Veteran had a long history of chronic lower back pain and lumbar disc disease and opined that his neuropathy therefore likely was related to his disc disease and associated radiculopathy.

The Board notes that based upon an October 2011 rating decision contained in Virtual VA, a database containing a paperless version of the Veteran's claims file, it appears that the Veteran underwent an additional examination in relation to this claim in September 2011.  According to the rating decision, the Veteran was not diagnosed with diabetic peripheral neuropathy at this examination.  However, as the associated report of examination has not been uploaded into Virtual VA, and has not been associated with the paper version of his claims file, it is unclear to the Board whether the examiner addressed the likely etiology of the Veteran's complaints.

As neurological testing in June 2003 was negative for evidence of lumbar radiculopathy, and the record does not otherwise demonstrate that the Veteran has definitively been diagnosed with lumbar radiculopathy, the Board concludes that an examination is necessary in order to determine the etiology of the Veteran's lower extremity peripheral neuropathy.

A remand is also necessary in order to associate with the record the aforementioned report of VA examination, as well as other reports of VA examination.  An October 2011 rating decision contained within Virtual VA shows that the Veteran underwent VA examination in December 2010, March 2011, April 2011, June 2011, and September 2011.  The associated reports of examination have not been uploaded into the Virtual VA system, and are not associated with the Veteran's paper claims file.  As the October 2011 rating decision demonstrates that these examinations were conducted in association with the Veteran's claim of entitlement to an initial rating higher than 10 percent for tinea versicolor, tinea pedis, and tinea inguinam, and his claims of entitlement to service connection for glaucoma and peripheral neuropathy, these reports of examination are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Next, a remand is necessary in order to associate with the record outstanding VA clinical records and an October 2010 statement in support of claim submitted by the Veteran.  The aforementioned October 2011 rating decision contained within Virtual VA shows that among the evidence considered by the RO in adjudicating the Veteran's claim of entitlement to an initial rating higher than 10 percent for tinea versicolor, tinea pedis, and tinea inguinam, and his claims of entitlement to service connection for glaucoma and peripheral neuropathy, were the October 2010 statement and VA clinical records dated from October 19, 2009, to August 11, 2011.  As the Board is on notice, via the October 2011 rating decision contained within Virtual VA, that there are additional VA clinical records that have not been associated with either the Veteran's virtual file or his paper file, and both the statement and the records may be pertinent to the Veteran's claim of entitlement to an initial rating higher than 10 percent for tinea versicolor, tinea pedis, and tinea inguinam, and his claims of entitlement to service connection for glaucoma, peripheral neuropathy, actinic keratoses, allergic rhinitis, PTSD, and bilateral serous otitis media, they are relevant and should be obtained.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's October 2010 statement, the VA examinations conducted on December 2010, March 2011, April 2011, June 2011, and September 2011, and all VA treatment records dated from March 2007 to the present.  Such records must be associated with the Veteran's claims file, whether the paper claims file or the Veteran's electronic file contained in the Virtual VA system.  

2.  After completing the action in paragraph (1), schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA relevant to treatment for a psychiatric disorder must be printed and associated with the paper claims file so they can be available to the examiner for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should indicate whether a diagnosis of PTSD is appropriate according to the criteria of the DSM-IV.  If a diagnosis of PTSD is appropriate, the examiner should specify whether the PTSD is related to any of the Veteran's verified in-service stressors (firefights, ambushes, mortar attacks, or deaths of fellow soldiers).

If the examination results in a diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, including his verified in-service stressors.

The rationale for the opinions, with citation to relevant medical findings, must be provided.

3.  After completing the action in paragraph (1), schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of the Veteran's lower extremity peripheral neuropathy.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should specifically offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's lower extremity peripheral neuropathy is etiologically related to his service-connected diabetes mellitus, OR whether it is as likely as not related to his nonservice-connected lumbar spine disability.  If the examiner cannot determine to which disability the peripheral neuropathy is most likely attributable, he or she should so state, and explain why a determination cannot be made.

In rendering the opinions, the examiner should consider the Veteran's statements regarding the incurrence of the symptoms associated with the peripheral neuropathy, and specifically note whether it is medically significant that the Veteran complained of symptoms consistent with a diagnosis of peripheral neuropathy before he was diagnosed with either pre-diabetes mellitus or actual diabetes mellitus.

The rationale for the opinions, with citation to relevant medical findings, must be provided.

4.  Then, readjudicate the Veteran's claims, taking into consideration whether the Veteran is entitled to separate compensable ratings for his various service-connected skin disorders (tinea versicolor, tinea pedis, and tinea inguinam).  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, based on a complete review of all updated relevant evidence, including the updated VA treatment records identified in paragraph (1) of this remand, the results of the VA examinations, and any other new evidence.  After allowing the appropriate time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


